IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1097
                            Filed September 28, 2016


IN THE INTEREST OF L.H.,
Minor child,

H.G., Mother,
      Appellant,

L.H., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



       A mother and father appeal the trial court’s order terminating their

respective rights to their minor child. AFFIRMED ON BOTH APPEALS.



       Nicole L. Greenwood of Denefe, Gardner & Zingg, P.C., Ottumwa, for

appellant mother.

       Michael S. Fisher of Fisher Law Office, Oskaloosa, for appellant father.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Dustin D. Hite of Heslinga, Dixon & Hite, Oskaloosa, guardian ad litem for

minor child.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                        2


MCDONALD, Judge.

       A mother and father appeal from the order terminating their respective

rights in their child, L.H. (born 2013), pursuant to Iowa Code section

232.116(1)(h) (2015). The mother and father contend the State did not prove by

clear and convincing evidence the statutory ground authorizing termination of

their respective rights.

       The standard of review and controlling framework are well-established and

need not be repeated herein. See In re M.W., 876 N.W.2d 212, 219–20 (Iowa

2016) (stating review is de novo and setting for the applicable “three-step

analysis”); In re A.M., 843 N.W.2d 100, 110–13 (Iowa 2014) (same). Iowa Code

section 232.116(1)(h) requires the State prove by clear and convincing evidence

the child could not be returned to the respective parent’s care at the time of the

termination hearing as provided in Iowa Code section 232.102. See Iowa Code §

232.116(1)(h)(4); In re K.P., No. 15-2078, 2016 WL 1703081, at *1 (Iowa Ct.

App. Apr. 27, 2016). To meet this burden, the State must show the child would

suffer adjudicatory harm if returned to the parents’ care. See Iowa § 232.102(5).

       L.H. has a medical condition that causes her to be highly susceptible to a

variety of severe and, if not properly monitored and treated, life-threatening

ailments. She is currently undergoing testing, but her condition has not yet been

diagnosed. The medical condition has manifested itself in a variety of ways since

the time of her birth. For example, L.H. spent approximately one month in the

hospital following her birth due to respiratory difficulty. In September 2014, L.H.

was hospitalized and diagnosed with pneumonia, failure to thrive, and

hypertonia.     In addition to her various ailments, L.H. was significantly
                                         3


developmentally delayed. She was unable to walk, crawl, or sit up well past the

age when such development milestones should have been achieved. It was after

this hospitalization that the Iowa Department of Human Services intervened and

removed the child from the family.

       The record reflects the mother is unable to meet the needs of this high-risk

child. The mother has significant physical and mental health needs of her own.

She has Type 1 Diabetes and struggles with meeting her own medical needs,

including failing to use the proper dosage of insulin and using old syringes. The

mother’s lack of self-care resulted in her hospitalization on at least five occasions

over the life of the case. The mother did not follow up on recommendations for

an in-home nurse and is inconsistent with seeing her primary doctor about her

diabetes. The mother was unemployed throughout the case, and she would be

unable to provide for the child’s basic necessities.      An Iowa Department of

Human Services worker testified there “appeared to be a significant lapse in [the

mother’s] ability to identify the needs of her child.” While visitations with L.H.

went well, the Family Safety, Risk, and Permanency (FSRP) co-case manager

testified she had concerns about the mother’s ability to care for L.H. long term

and unsupervised, stating the mother lacked the stability and follow-through to

take care of L.H. The mother would also disappear for weeks at a time during

the pendency of this case.

       The record also reflects the father was not able to meet the needs of the

child. The father was in prison at the time L.H. was removed from the mother’s

care. The father commenced visitation with L.H. after his release.          Like the

mother, the father’s visitation became sporadic over the life of the case. The
                                         4


father underwent a psychological examination and was diagnosed with an

intellectual disability, functioning at a third-grade comprehension level.     The

evaluation recommended that the child could be left in the father’s care for only

several hours at a time. The father’s borderline mental functioning raise major

concerns over his ability to take care of L.H. in both the short and long term. The

FSRP case manager testified she did not believe any training, services, or

classes could make any difference in his ability to care for L.H.

       Other concerns demonstrate the parents’ inability to provide for this child

without exposing her to adjudicatory harm. Both the mother and father lacked

consistent housing. The mother is a nomadic freeloader, having five residences

during the pendency of this case. Each lacks employment history demonstrating

any ability to provide for the child: the mother has none; and the father’s is

sporadic at best. The FSRP case manager testified she had concerns about

both the mother and father using illegal substances. The mother failed to comply

with substance-abuse testing, and she shaved her head to defeat a hair test.

The father has a history of alcohol abuse, but he failed to follow through with

needed treatment. On one occasion he was prevented from seeing L.H. during a

scheduled visitation because he was intoxicated.          There was a history of

domestic violence between the father and mother. The mother obtained a no-

contact order against the father, but the order was later dismissed. Although the

mother and father now reside together, they never sought counseling to address

their history of domestic violence.

       Given the foregoing, on de novo review, we agree with the juvenile court’s

conclusion the State proved by clear and convincing evidence L.H. could not be
                                         5


returned to the custody of the mother and father without being subject to

adjudicatory harm and that termination of the parent’s respective rights is in the

best interests of the child. Both the mother and father had difficulty with caring

for themselves and following the recommendations of IDHS.               The mother

struggles with caring for her own medical condition.        See In re M.L.O., 477
N.W.2d 393, 396 (Iowa 1991) (a mother’s failure to deal with her own serious

illness was “particularly ominous in the view of the delicate health of her two

younger sons”); In re A.S., No. 12-1534, 2012 WL 5356160, at *3 (Iowa Ct. App.

Oct. 31, 2012) (“The mother’s failure or refusal to address her physical health . . .

issues places the children at imminent risk of suffering an adjudicatory harm

under the mother’s care.”). The father has a history of alcohol abuse and failed

to complete substance abuse counseling. See In re G.L.A.D.H., No. 09-1770,

2010 WL 445903, at *3 (Iowa Ct. App. Feb. 10, 2010) (continued and relapsing

substance abuse by a parent is factor demonstrating grounds for termination).

The mother and father do not have consistent employment or housing.

Psychological evaluations of both parents raise additional concerns regarding the

ability of the mother and father to provide L.H. the care she needs.       See In re

A.M., 843 N.W.2d 100, 111 (Iowa 2014) (while a parent’s mental disability alone

is not grounds for termination, “where it affects the child’s well-being, it can be a

relevant consideration”). “Children cannot simply wait for responsible parenting.

Parenting cannot be turned off and on like a spigot.          It must be constant,

responsible, and reliable.” In re L.L., 459 N.W.2d 489, 495 (Iowa 1990).

       AFFIRMED ON BOTH APPEALS.